RESOLUCIÓN
El domingo 15 de septiembre de 2013 falleció el Hon. Efraín Rivera Pérez, quien ocupó el cargo de Juez Asociado de este Tribunal desde el 13 de julio de 2000 hasta el 31 de julio de 2010.
El Hon. Efraín Rivera Pérez nació en Mayagüez, Puerto Rico, el 15 de julio de 1951. En esa ciudad obtuvo su Ba-chillerato en Administración de Empresas de la Universi-dad de Puerto Rico. Luego completó el Juris Doctor en la Pontificia Universidad Católica de Ponce en 1975. Al año *560siguiente, comenzó la práctica privada como abogado liti-gante en Mayagüez.
Su carrera judicial comenzó en enero de 1983 como Juez de Distrito tras ser nombrado por el entonces gobernador Carlos Romero Barceló. Sirvió como Juez Administrador del Tribunal de Distrito, Región Judicial de Mayagüez. En 1984 el exgobernador Romero Barceló lo nominó para Juez Superior, cargo que ocupó hasta el 1985, cuando regresó a la práctica privada en su pueblo natal.
Tras desempeñar varios cargos en el Poder Ejecutivo, en febrero de 1995 el entonces gobernador Pedro Rosselló González lo designó Juez del Tribunal de Circuito de Ape-laciones, posición que ocupó hasta el 13 de julio de 2000, cuando juró como Juez Asociado del Tribunal Supremo. En julio de 2010 se retiró de esta Curia.
La Rama Judicial, en particular este Tribunal, lamenta profundamente el fallecimiento inesperado y trágico del Hon. Efraín Rivera Pérez. Durante su vida profesional, fue un servidor público distinguido, con una gran sensibilidad y sentido de justicia. Su carácter firme y apasionado armo-nizaba con su personalidad afable y afectiva.
La dedicación, la entrega y el compromiso con el servicio público fueron virtudes que lo acompañaron durante su vida y hoy, tras su muerte, todos los miembros de este Tribunal que trabajamos con él durante una década y que fuimos tocados por su risa incomparable y abrazo efusivo lo extrañaremos. El Hon. Efraín Rivera Pérez asumía posi-ciones con mucha pasión y vehemencia, pero con mucho respeto y deferencia a los compañeros y las compañeras de este Tribunal. Su legado permanece como evidencia de una vida dedicada a la justicia.
Expresamos nuestras sinceras condolencias a la familia del Hon. Efraín Rivera Pérez, en especial a su hija Mariela. Que los frutos de una vida productiva y de servicio al país sirvan de aliciente reconfortante en estos momentos de nostalgia y tristeza por la pérdida de un ser querido.

*561
Publiquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo